Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 19, 2021                                                                                      Bridget M. McCormack,
                                                                                                                 Chief Justice

  161885                                                                                                     Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  BARBARA SAMPSON,                                                                                      Elizabeth M. Welch,
           Plaintiff-Appellant,                                                                                       Justices

  v                                                                 SC: 161885
                                                                    COA: 346927
                                                                    Macomb CC: 2018-003328-NH
  SHOREPOINTE NURSING CENTER, a/k/a
  WBH NCC #1, LLC,
           Defendant,
  and
  GREAT LAKES PHYSIATRISTS, PC, and
  ANTHONY FEMMININEO, M.D.,
           Defendants-Appellees.

  _____________________________________/

          On order of the Court, the application for leave to appeal the July 16, 2020 judgment
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 19, 2021
           b0512
                                                                               Clerk